Citation Nr: 0200530	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-08 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for service 
connection for retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from March 1944 to 
May 1946.  

This matter arises out of an April 2000 rating action entered 
by the St. Petersburg, Florida Department of Veterans Affairs 
(VA) regional office (RO).  An appeal with respect to this 
decision was perfected in September 2001, after which the 
case was forwarded to the Board of Veterans' Appeals (Board) 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this claim 
is of record. 

2.  An application for VA benefits received from the veteran 
in 1973 only contemplated a claim for non-service connected 
pension benefits, and could not be construed as evidencing a 
belief in entitlement to service connected compensation 
benefits.  

3.  In a statement received from the veteran in April 1988, 
he expressed his belief in his entitlement to service 
connection for the eye disability causing his blindness.  

4.  In a statement received from the veteran in April 1989, 
he explicitly requested service connection for retinitis 
pigamentosis. 

5.  Service connection for retinitis pigmentosa was 
established effective from April 1989.  


CONCLUSION OF LAW

The criteria for an effective date in April 1988 for service 
connection for retinitis pigmentosa have been met.  
38 U.S.C.A. §§ 5110(a), (b)(1), 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(p), 3.400(b)(2)(i) (2001), 66 Fed. Reg. 45620, 45630-
32 (August 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim, the Board notes that 
during the pendency of this appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

In regard to this new law, the Board notes that the veteran 
was informed of it in the August 2001 statement of the case, 
a copy of which was provided to the veteran's representative.  
As such, it is obvious that the veteran is aware of this 
law's content, and he has had an opportunity to present 
arguments with respect to it in the context of his claim.  
With respect to VA's fulfillment of its obligations under 
this law, the Board notes that the statement of the case 
provided the veteran set forth the law and regulations 
governing entitlement to the benefit he seeks, and listed the 
evidence considered in connection with his appeal.  Moreover, 
given that nature of this claim is such that there is no 
essential dispute concerning the facts, but only the 
interpretation of those facts, there is no further physical 
evidence that need be secured.  Accordingly, it may be 
concluded that VA's obligation to obtain any other records or 
undertake additional development regarding this matter has 
been satisfied.  Under these circumstances, the Board 
concludes that both the notice requirements and the duty to 
assist obligations set forth in the VCAA have been fulfilled, 
and that no further action in this regard is warranted.

The facts in this case may be briefly summarized.  In an 
April 1993 Board decision, service connection for retinitis 
pigmentosa was granted.  By a June 1993 rating action, this 
decision was made effective from April 1989, the date of 
receipt of an informal claim for service connection for that 
disability.  The veteran's representative contends on behalf 
of the veteran that a claim for benefits received at the RO 
in October 1973, which was construed by the RO as a claim for 
non-service connected pension benefits, should also have been 
construed as a claim for service connection benefits for the 
veteran's retinitis pigmentosa.  It is then reasoned that the 
effective date for the ultimate award of service connection 
should have been from this "open" 1973 claim.  In this 
regard, the record shows that the veteran was granted non-
service connected pension benefits following receipt of this 
1973 claim, and that the disability responsible for the 
impairment that entitled the veteran to this benefit was the 
visual impairment caused by his retinitis pigmentosa.  

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(b)(2)(i) (2000); see also 38 U.S.C.A. §§ 5110(a) and 
(b)(1) (West 1991).  

In reviewing the evidence received in 1973, the Board 
observes that a VA Form 21-526 (Veterans Application for 
Compensation or Pension) signed by the veteran, was date 
stamped as received at the Philadelphia, RO in October of 
that year.  This form requests a significant amount of 
information, and with the exception of information obviously 
not applicable to this veteran, (i.e., information relevant 
to former prisoners of war, military reserve status, prior 
marriages, and income from self employment) the veteran 
supplied information in virtually all of the requested areas 
in which information was requested, save one.  In the blocks 
numbered 27A, 27B, 27C, and 27D, the veteran provided no 
information.  These blocks, pursuant to the instructions on 
the form, were to identify any medical treatment received in 
service.  In addition, where the form requested the "Nature 
of sickness, disease or injuries for which this claim is made 
and date each began," the veteran wrote in "Blindness - May 
12, 1969."  

The month following receipt of this application, the RO 
requested a certificate from one of the physicians the 
veteran identified in his application as having treated him 
in 1969.  Later that month, this certificate was received.  
It showed that this physician treated the veteran in 1969 for 
"Early cataracts, both eyes" and "Retinitis Pigmentosa, 
right eye worse than left."  This document also included the 
entry "Patient's history - Pigmentosis OD [right eye greater 
than] OS [left eye] since age 8."  Shortly thereafter, the 
veteran was awarded non-service connected pension benefits, 
effective from October 1973.  

The veteran's non-service connected pension benefits remained 
in effect until 1991 when his income became excessive for the 
continued receipt of that benefit.  As already indicated, 
however, service connection for the veteran's eye disability 
was subsequently established in 1993, and made effective from 
April 1989, the date an informal claim for service connection 
for his eye disability was received.  (Specifically, the RO 
received a VA Form 21-4138 (Statement in Support of Claim), 
on which the veteran had written in pertinent part, "I wish 
to apply for service connection of my Retinitis 
Pigmentosus.")   

In support of the present appeal, the veteran's 
representative has cited the provisions of 38 C.F.R. § 3.151, 
which, in pertinent part, set forth that 

A claim by a veteran for compensation may be 
considered a claim for pension; and a claim by a 
veteran for pension may be considered a claim for 
compensation.  (Emphasis added.) 

The veteran's representative apparently considers this 
language to require an adjudication for service connection 
benefits each time an adjudication for non-service connection 
pension benefits is made, (and presumably vice versa).  This 
obviously misconstrues the language of the cited regulation 
which by use of the word "may" renders the instructions it 
contains discretionary, rather than mandatory.  Further, in 
reviewing the 1973 application for benefits, there appears no 
clear intent on the part of the veteran to request 
entitlement to service connection for his eye disability.  It 
contains no statement from the veteran offering a link 
between his "Blindness" and service, and indeed, by 
identifying May 1969 as the date of its onset (more than 20 
years after service) it suggests the veteran did not consider 
there to be any link whatsoever to service.  

The same may be said for the information contained in the 
medical certificate obtained later that month, where the 
history of the illness showed its onset when the veteran was 
a child.  There was no reference to the veteran's military 
service in this document, which might have reasonably put the 
RO on notice that the veteran might be eligible for service 
connection benefits.  Further, he completed blocks numbered 
34A through 38C in his 1973 application, which the 
instructions on the form advise "should be completely only 
if you are applying for nonservice-connected pension."  

Although the veteran provided information in his 1973 
application identifying those physicians who treated him, or 
otherwise knew of his disability, in blocks 28 and 29, which 
the instructions on the form indicated need not be completed 
unless claiming compensation for disability incurred in 
service, these blocks also happen to be the only location on 
the form for identifying where current relevant medical 
treatment may be obtained.  While the instructions reflect 
that this information is required for service connection 
claims, this information obviously also is useful in 
considering pension claims, since medical evidence of 
disability is necessary to award that benefit, (with the 
exception in place at that time for those over 65 years of 
age, which the veteran clearly was not).  That the veteran 
used those blocks to identify where he had been treated after 
service, (which treatment, incidentally, he identified as 
taking place in 1968 and 1969), does not, in the context of 
all the information the veteran provided, or did not provide, 
evince a belief in entitlement to service connection for 
blindness that began in May 1969.  

Under the particular facts of this case, it is the Board's 
conclusion that the application for benefits submitted by the 
veteran in 1973 only contemplated a claim for non-service 
connection pension benefits, and may not be used as a date 
from which to establish service connection benefits.  

In reaching this decision, the Board notes that the veteran's 
representative also appears to argue that there was 
sufficient evidence of record in the file in 1973 from which 
service connection could have been established.  The Board 
disagrees.  There was no evidence of any diagnosis of 
retinitis pigmentosa in the record prior to the medical 
certificate received in 1973.  Further, when the Board 
granted service connection in its decision in 1993, it did so 
only after conducting its own medical research into the 
question, (research obviously not of record in 1973), it 
discounted statements by the veteran detrimental to his 
claim, and then resolved reasonable doubt in his favor.  
Although such steps may have been undertaken in 1973 had a 
claim for service connection been submitted, it is the 
Board's conclusion that no such claim was submitted at that 
time, and that, in fact, there was not sufficient evidence 
then in the file to have granted a claim for service 
connection.

Although the Board concludes that the veteran did not submit 
an application for service connection benefits for his eye 
disability in 1973, our inquiry may not stop there.  Rather, 
the Board must also look to the evidence received into the 
claims file after 1973, to determine whether the veteran may 
have submitted a claim for service connection benefits prior 
to the April 1989 claim from which service connection has 
been established.  As it happens, the Board notes that in an 
April 1988 correspondence to the RO, submitted at a time when 
the RO contemplated discontinuing the veteran's pension due 
to his excessive net worth, the veteran argued that,  

My blindness is service connected.  When I was 
discharged from the U.S. Army Air Force in 1946, a 
medical eye examiner at Ft. Meade filed a claim for 
the loss of sight while I was in the Army Air 
Force.  This file claim number is stamped in red on 
the back of my honorable discharge. . . .  

I need this money that I might live as a decent 
disabled American veteran.  You cannot imagine the 
heartache this loss caused me as a blinded veteran.  

Although this statement makes reference to an original claim 
for benefits regarding defective vision/refractive error 
received in 1946 which was denied in May 1946 and was not 
appealed, it does, in the Board's view, express a belief by 
the veteran that there is a link between his military service 
and his eye disability and may be read as having put VA on 
notice that he had a well-supported claim and might be 
eligible for service connected compensation benefits.  
Certainly on the particular facts of this case, at minimum, 
it may be read as evidencing a belief in entitlement to a 
benefit, (i.e., service connection).  38 C.F.R. § 3.1(p).  

Seen in this light, the Board construes this April 1988 
statement from the veteran as a claim for service connection 
for his eye disability.  As previously stated, the effective 
date for an award of service connection where a claim for 
that benefit is received more than one year after separation 
from service (as here) is the date of receipt of the claim.  
Considering the veteran's April 1988 statement as a claim for 
service connection for retinitis pigmentosa, the disability 
causing his eye impairment in this case, service connection 
may be made effective from April 1988 for that disability.  
Accordingly, to this extent the veteran's appeal may be 
granted.  







	(CONTINUED ON NEXT PAGE)

ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an effective date from April 1988, for the 
award of service connection retinitis pigmentosa is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

